              Case 2:16-cv-01636-JCC Document 15 Filed 05/29/20 Page 1 of 1



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    GEORGE ARTEM,                                      CASE NO. C16-1636-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    KING COUNTY DEPARTMENT OF ADULT
      AND JUVENILE DETENTION,
13
                             Defendant.
14

15
            The following minute order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Plaintiff’s motion for reconsideration of the
18
     Organic Act of 1871 (Dkt. No. 14). The basis for Plaintiff’s motion is unclear. However, even if
19
     the Court understood the motion, it should be filed in state court given that the Court remanded
20
     this case on December 16, 2016. (Dkt No. 11 at 2.) Accordingly, the Court DENIES Plaintiff’s
21
     motion (Dkt. No. 14).
22
            DATED this 29th day of May 2020.
23
                                                           William M. McCool
24
                                                           Clerk of Court
25
                                                           s/Tomas Hernandez
26                                                         Deputy Clerk


     MINUTE ORDER
     C16-1636-JCC
     PAGE - 1
